DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to the application filed on 12/30/2019 with a priority date of 12/30/2018.
Claims 1-11 are currently pending and have been examined.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without providing a practical application or significantly more. 
Step 1: Claims 1-6 are directed to a system and 7- 11 are a method. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. However, the claims are rejected under 35 U.S.C. §101 because the claims are directed to an abstract idea, fail to amount to a practical application and fail to amount to significantly more.
Step 2A: 
Prong 1: The specification explains the problem is that in this scenario advertisers are not provided the number of impression shown to a user in real-time. Instead the DSP’s provide periodic updates, such as every 24 hours, so there is lag time during which the advertiser does not know if a user exceeds a frequency cap. The claimed steps gather historical data about impression and information about adverting that a user is known to have already seen. The historical is used to predict the number of times a particular advertisement has been shown to a particular on a particular DSP. The actual advertising seen by the user is combined with predictions for each DSP to determine how likely it is that the user is going to hit the frequency cap during the lag period during which there the actual data has not yet been provided. 
Specifically, the claims identify a number of seen ad displays, group advertising properties in to universes, determine the probability a user is in a universe at moments in time, estimate the total amount of time a user is in a universe, determine the rate of ad displays in a universe as a function of time, calculate a total number of ad displays that a user is expected to have received, estimate the number of displays the user has already seen, calculate a total number of ad displays likely seen across all DSP’s, determine a probability the has hit a global frequency cap and determine whether to respond to a bid request based on the calculations. Dependent claims further narrow the concept to bid values based on probability, Markov chain analysis and Poisson probability. 
These concepts falls under Certain Methods Of Organizing Human Activity, such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
Prong 2: This judicial exception is not integrated into a practical application because Claim 1-11 merely recite steps taken to make a prediction without even claiming a computer to 
The claims also recite the additional elements of a digital advertising campaign and DSPs (i.e. Demand Side Platforms) communicating with an ad server. However, these additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually because the order combination merely provides a series of steps that describe abstract concepts along with computerized device that implement the abstract concepts in a technological environment where advertising bid across multiple DSPs.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application the additional element of a processor amounts no more than adding the words “apply it” and the other additional elements are no more than general linking the abstract concepts to an environment, which is far from particular.
The computing devices are merely tools used to implement the step of the abstract ideas and the additional elements are being used for their intended purposes. These computing devices are recited at a high level of generality and the broadest reasonable interpretation comprise only a microprocessor, memory and transmitter to simply perform the generic computer functions of 
 TLI Communications provides an example of a claim invoking computers and other machinery merely as a tool to perform an existing process. The court stated that the claims describe steps of recording, administration and archiving of digital images, and found them to be directed to the abstract idea of classifying and storing digital images in an organized manner. 823 F.3d at 612, 118 USPQ2d at 1747. The court then turned to the additional elements of performing these functions using a telephone unit and a server and noted that these elements were being used in their ordinary capacity (i.e., the telephone unit is used to make calls and operate as a digital camera including compressing images and transmitting those images, and the server simply receives data, extracts classification information from the received data, and stores the digital images based on the extracted information). 823 F.3d at 612-13, 118 USPQ2d at 1747-48. 
Similarly, these claims receive bid request and in response provide bids by invoking computer systems as tools being used in an ordinary capacity to execute the abstract idea. Thus, these additional elements do not add significantly more to the abstract idea because they were simply applying the abstract idea on a computer system without sufficient recitation of details of how to carry out the abstract idea. The claims merely offer conventional computer systems to organizing Human Activity.
Although the calculations in combination with an environment with several DSPs may add a slight degree of particularity to the claims, the underlying concept embodied by the  
Just as Diamond v. Diehr, 450 U.S. 175, 101 S.Ct. 1048, 67 L.Ed.2d 155 (1981) could not save the claims in Alice, which were directed to "implement[ing] the abstract idea of intermediated settlement on a generic computer", Alice, 134 S.Ct. at 2358-59, it cannot save these claims directed to performing calculations to determining bids on a generic computer. See also, Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93;

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Although, the preambles of the claims appear to indicate that the claims are directed to a system, and a system is one of the enumerated statutory classes of invention, the examiner asserts that the claims do not define a system because the claims do not positively recite structural features in a way that ties the structure to the steps. Examiner interprets the claim language under a broadest reasonable interpretation standard. Under this interpretation, the examiner asserts reciting a server is not sufficient structure because a mobile station can be interpreted as non-structural, which leaves software per se. Therefore the examiner concludes that claims are directed to non-statutory subject matter. The examiner recommends 
An system comprising; 
a processor to perform the following steps: 
            receiving… registering…analyzing…

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1, 2, 5, 7, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (U.S. 2019/02955122; Hereafter: Kumar) in view of Farahat, A. (2009), “Privacy preserving frequency capping in internet banner advertising”, In Proceedings of the 18th international conference on World wide web, 1147–1148.
As per Claim 1: Kuman in view of Farahat discloses the following limitations; 
1. A system useful for selectively making a bid decision for a digital advertising campaign directed toward a target user, the system comprising:
Kumar discloses a.    a plurality of DSPs in communication with an ad server; See, “In response to the receipt of request, the Ad Exchange 130 is configured to request bids from multiple demand-side platforms, such as a demand-side platform ( DSP) 140. Only one DSP is shown herein for illustration purposes and that the Ad exchange 130 may request bids from multiple DSPs. A DSP is a system that allows buyers of digital advertising inventory, i.e. the advertisers, to manage multiple Ad exchanges and set Ad display preferences through a single interface.” [0028].
Kumar discloses b.    at a first of the DSPs, receiving a bid request from the ad server to target a new ad display to the target user; See, “The ad exchange invites bids for Ad display from multiple DSPs, such as the DSPs 408a-408n for displaying advertisement on the Web page and performs a real-time bidding auction to select the winner of the auction. In an example scenario, the DSP 408a may be selected as the winner of the bid and may be notified of the bid result. Accordingly, the indirect communication between the website 406 and the DSP, i.e. communication involving SSPs and Ad exchange, is represented using a dotted connector at 416.” [0082].
 c.    a direct query service in communication with the first DSP, wherein after receiving the bid request the first DSP, the direct query service is configured to: See, “At 426 of the process flow 400, the apparatus 200 evaluates if a frequency capping (FC) condition is met after the display of the advertisement to the online visitor 404. If the frequency capping condition is not met, then the displaying of the advertisement may be continued upon subsequent visit by the online visitor 404 to advertising channels until the frequency capping condition is met. If the frequency capping condition is met, then the apparatus 200 is configured to intimate advertiser selected DSPs, as shown by the process flow 428a, 428b, and 428n, to trigger the negative audience pixel to stop display of the advertisement until a predefined time period.” [0085].
Kumar discloses i.    identify a number of seen ad displays the target user has actually seen from the first DSP;  See, “The impression counting module 254 is configured to track a number of Ad impressions related to the Ad campaign for an online visitor. In at least one example embodiment, the impression counting module 254 is configured to keep track of all Ad impressions for an online visitor at an individual level or household level spanning across different devices.” [0063].
Kumar discloses ii.    group a plurality of digital properties into a number of universes, wherein each of the universes comprises digital properties served by a single one of the DSPs and for each of the number of universes: 
See, “As explained above, the apparatus 200 is configured to be in operative communication with servers capable of recording visitor activity on advertising channels, such as a website, a mobile application, and the like. For example, the communication 
See, “At 412 of the process flow 400, the advertiser 402 using the apparatus 200 sets frequency capping conditions for an Ad campaign… Further, as explained with reference to FIG. 2, in at least some example embodiments, the apparatus 200 may include machine learning models capable of providing suggestions (or alternatively selecting) the frequency capping conditions for the Ad campaign.” [0080].
Kumar discloses 1.  determine a probability that the target user is in the particular universe at each moment over a period of time; 
Examiner’s note: Examiner interprets that a universe is the digital properties associated with each DSP. 
See, “Further, the online visitor's surfing activity may also be associated with a pattern of accessing Web pages, time spent on each Web page, content accessed on each Web page, and the like. Such information related to access timings, content accessed, access preferences, etc., may be learnt for each online visitor. The learned online access patterns may then be used to build visitor profiles and train machine learning models for prediction purposes.” [0045].

See, “In one embodiment, the impression counting module 254 is configured to store following information for each recorded impression: [0066] 1. An ID Map (for example, cookie information, any third-party identifiers, household information etc.) [0067] 2. Brand name [0068] 3. Campaign name [0069] 4. DSP [0070] 5. Time stamp [0071] 6. Optimization score.” [0065].
Kumar discloses 2.  based on the probability that the target user is in the particular universe at each moment over the period of time, estimate a total amount of time the target user is in the particular universe; 
See, “Further, the online visitor may use a tablet computer to access the Ad publisher on weekdays and a laptop to access the Ad publisher on weekends. time spent on each Web page, content accessed on each Web page, and the like. Such information related to access timings, content accessed, access preferences, etc., may be learnt for each online visitor. The learned online access patterns may then be used to build visitor profiles and train machine learning models for prediction purposes.” [0059].
Kumar discloses 3. determine a rate of ad displays expected to be delivered in the particular universe per moment; and 
See, “In at least one embodiment, the processor is configured to use at least one machine learning model to predict the respective frequency capping condition for each DSP and the overall frequency capping condition. In one embodiment, the processor is configured to use one or more machine learning models to learn online access patterns related to an online visitor, or a visitor profile, and predict an optimal frequency capping condition for each DSP and an optimal overall frequency capping condition for the Ad campaign. The ML models are configured to look into historic and real time data to put a capping condition for an online visitor depending on performance.” [0097].
Kumar discloses 4. based on the estimated total amount of time the target user is in each universe and the corresponding rate of ad displays expected to be delivered in each universe, calculate a total number of ad displays the target user is expected to have received in the universe over the period of time; 

Kumar discloses iii.    based on the number of ad displays the target user is expected to have received in each universe, estimate the number of expected ad displays the target user is expected to have already seen from the other DSPs; 
See, “In addition to the platform instructions 205, in at least some embodiments, the memory 204 is configured to store one or more machine learning models configured to facilitate selection of optimal frequency conditions at a DSP level, overall campaign level, individual level, a household/family level, and the like. Some non-limiting examples of machine learning models may include models based on logistic regression, decision tree, random forest, Naive-Bayes, kNN, K-Means, Support Vector Machines (SVM), and the like.” [0040].
Kumar discloses iv.    based on the number of seen ad displays the target user has actually seen from the current DSP and the estimated number of expected ad displays the target user has already seen from other DSPs, calculate a total number of ad displays the target user has likely seen across all DSPs; and 

See, “At operation 602 of the method 600, a respective frequency capping condition for each demand-side platform (DSP) from among one or more DSPs and an overall frequency capping condition in relation to the Ad campaign is selected by a processor, such as the processor 202 of the apparatus 200 shown in FIG. 2A. In at least one embodiment, the processor is configured to use at least one machine learning model to predict the respective frequency capping condition for each DSP and the overall frequency capping condition. In one embodiment, the processor is configured to use one or more machine learning models to learn online access patterns related to an online visitor, or a visitor profile, and predict an optimal frequency capping condition for each DSP and an optimal overall frequency capping condition for the Ad campaign.” [0097].
Kumar discloses v.    determine a {probability} that the target user has hit a global frequency cap of ad displays by comparing the total number of ad displays the target user has {likely seen} across all DSPs to the global frequency cap; See, “At 426 of the process flow 400, the apparatus 200 evaluates if a frequency capping (FC) condition is met after the display of the advertisement to the online visitor 404. If the frequency capping condition is not met, then the displaying of the advertisement may be continued upon subsequent visit by the online visitor 404 to advertising channels until the frequency capping condition is met.” [0085]. See also [0093].
Kumar does not disclose wherein the first DSP is further configured to receive from the direct query service the probability that the target user has hit the global frequency cap, and is further configured to respond to the bid request with the bid decision. See, “If the frequency capping condition is met, then the apparatus 200 is configured to intimate advertiser selected DSPs, as shown by the process flow 428a, 428b, and 428n, to trigger the negative audience pixel to stop display of the advertisement until a predefined time period. At 430 of the process flow 400, the apparatus 200 resets the impression counter for the online visitor 404. The process flow 400 ends at 430.” [0085]. See also [0094].
Kumar is making a prediction, based on access patterns learned from historical data, about which advertising channels a user is predicted to visit over a period of time, such as an hourly basis, daily basis and weekly basis. This prediction is used in step 412 in Figure 4 to set frequency capping conditions for each DSP and an overall frequency cap for all DSPs . Although Kumar does not explicitly recite “probability”, Examiner interprets that the machine learning predictions are based on patterns that repeat in a predictable manner, which means these patterns are based on it being likely the user visits a particular website over at a particular time period (i.e. probable).
As set forth above the cited section of Kuman disclose the claimed arrangement of DSPs, bid requests, identifying the ad displays a user has actually seen, determining the user has hit a global frequency cap and controlling whether DSP’s respond to bid requests.
Kumar also discloses Steps c. ii (1-4), iii, iv as an initial step that makes predictions about frequency caps for each DSP and overall for all the DSPs. Kumar uses  apparatus 200 to gather historical data and make these predictions. Kumar also uses apparatus 200 to track real-time impression from each DPS as shown in step 424 then performs an evaluation in Step 426 that triggers an negative audience pixel in step 428.  In Kumar, Apparatus 200 is updated after each impression so the frequency cap in step c. v is known, as opposed to a probability} that the target user has hit a global frequency cap of ad displays.
However, Farahat discloses using a Markov model to decide whether to serve an ad based on the predicted {probability} of violating the frequency caps based on the number advertisements that the user has likely seen. 
See, “The solution to the linear program gives a set of probabilistic weights used by the ad server to decide whether to serve the ad when a user arrives at a specific web page.” Page 1147, Column two, second paragraph. 
See, “We compared the expected number of ads seen by a user, a E(ad) and the probability of violating the frequency caps p(viol) using our proposed algorithm and greedy algorithm. Table 1 shows that the LP based serving policy ensures that expected ad views meets the frequency caps and that probability of any user violating the caps is reduced.” Page 1148, Column two under the heading results. See also 1147-1149 for the complete concept and the model.
Therefore, from the teaching of Farahat, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the controlling advertising impression across multiple DPSs and the predictions about frequency caps, as disclosed by Kumar, to predict the probability of hitting a frequency cap and adjust the serving of impressions, as taught by Farahat, for the purpose to insuring that the frequency caps are filled to meet expectation.

As per Claim 2: Kuman in view of Farahat discloses the following limitations; 
Kumar discloses 2. The system of claim 1, wherein the bid decision is at least one of (a) a bid response if it is determined that the target user has likely not hit the global frequency cap and (b) a no-bid response if it is determined that the target user has likely hit the global frequency cap 
See, “At operation 512 of the method 500, at least one DSP from among the one or more DSPs is caused by the processor to stop display of one or more advertisements associated with the Ad campaign to the online visitor for a predefined time period if it is determined that at least one of the overall frequency capping condition and the respective frequency capping condition associated with at least one DSP is satisfied.” [0094].

As per Claim 5: Kuman in view of Farahat discloses the following limitations; 
Farahat discloses 5.    The system of claim 1, wherein the direct query service is configured to determine the probability that the target user is in the particular universe at each moment over the period of time using a Markov chain analysis. 
See, “A number of studies have shown that the user browsing behavior can be modelled using a first order Markov model.” Page 1147, Column two under 3. USER MODEL,

As per Claim 7: Kuman in view of Farahat discloses the following limitations; 
7.    A method for selectively making a bid decision at a current DSP from a plurality of DSPs based on a determined {probability} that a target user has not hit a combined frequency cap across all DSPs, the method comprising the steps of:
 a.    defining the combined frequency cap across all DSPs; See, “In one embodiment, the frequency capping module 252 is configured to use one or more machine learning models to learn online access patterns related to an online visitor, or a visitor profile, and predict an optimal frequency capping condition for each DSP and an optimal overall frequency capping condition for the Ad campaign. The ML models are configured to look into historic and real time data to put a capping condition for an online visitor depending on performance. In addition, for each DSP, the frequency can be controlled based on time of the day and day of the week. For example, it may be more beneficial to have a higher frequency capping condition during weekends in the morning or in the evening during weekdays. The frequency capping module 252 may also be configured to use ML models to build visitor profiles to predict optimum frequency capping condition at visitor level or at a visitor profile level.” [0059].
Kumar discloses b.    receiving a bid request for a new ad display at the current DSP; See, “The ad exchange invites bids for Ad display from multiple DSPs, such as the DSPs 408a-408n for displaying advertisement on the Web page and performs a real-time bidding auction to select the winner of the auction. In an example scenario, the DSP 408a may be selected as the winner of the bid and may be notified of the bid result. Accordingly, the indirect communication between the website 406 and the DSP, i.e. communication involving SSPs and Ad exchange, is represented using a dotted connector at 416.” [0082].
Kumar discloses c.    identifying a number of seen ad displays the target user has actually seen from the current DSP; See, “The impression counting module 254 is configured to track a number of Ad impressions related to the Ad campaign for an online visitor. In at least one example embodiment, the impression counting module 254 is 
Kumar discloses d.    estimating a number of expected ad displays the target user is expected to have already seen from other DSPs, wherein estimating the number of expected ad displays the target user has already seen from other DSPs comprises the steps of:
Kumar discloses i.    grouping a plurality of digital properties into a number of DSP universes, wherein each of the DSP universes comprises digital properties served by a single one of the DSPs; See, “As explained above, the apparatus 200 is configured to be in operative communication with servers capable of recording visitor activity on advertising channels, such as a website, a mobile application, and the like. For example, the communication module 208 may be in operative communication with web servers hosting websites, i.e. advertisement channels. The content on the Web pages of the websites, such as for example images, hyperlinks, tabs, etc., are tagged with hypertext markup language (HTML) tags or JavaScript (JS) tags, such that visitor selection of the content may trigger an API call, which is recorded in the corresponding Web server. Accordingly, the access of Web pages bearing the Ad, or even a click on the Ad, may be recorded and provided to the communication module 208, which in turn, may provide the information to the impression counting module 254.” [0063]. 
See, “At 412 of the process flow 400, the advertiser 402 using the apparatus 200 sets frequency capping conditions for an Ad campaign… Further, as explained with reference to FIG. 2, in at least some example embodiments, the apparatus 200 may 
ii.    for each of the number of DSP universes, calculating a total expected rate of ad deliveries for the target user for the particular universe, wherein calculating the total expected rate of ad deliveries comprises:
Kumar discloses 1.    determining a probability that the target user is in the particular universe at each moment over a period of time; Examiner’s note: Examiner interprets that a universe is the digital properties associated with each DSP. 
See, “Further, the online visitor's surfing activity may also be associated with a pattern of accessing Web pages, time spent on each Web page, content accessed on each Web page, and the like. Such information related to access timings, content accessed, access preferences, etc., may be learnt for each online visitor. The learned online access patterns may then be used to build visitor profiles and train machine learning models for prediction purposes.” [0045].
See, “In one embodiment, the frequency capping module 252 is configured to use one or more machine learning models to learn online access patterns related to an online visitor, or a visitor profile, and predict an optimal frequency capping condition for each DSP and an optimal overall frequency capping condition for the Ad campaign. The ML models are configured to look into historic and real time data to put a capping condition for an online visitor depending on performance. In addition, for each DSP, the frequency can be controlled based on time of the day and day of the week. For example, it may be more beneficial to have a higher frequency capping condition during weekends in the morning or in the evening during weekdays. The frequency capping module 252 may also 
See, “In one embodiment, the impression counting module 254 is configured to store following information for each recorded impression: [0066] 1. An ID Map (for example, cookie information, any third-party identifiers, household information etc.) [0067] 2. Brand name [0068] 3. Campaign name [0069] 4. DSP [0070] 5. Time stamp [0071] 6. Optimization score.” [0065].
Kumar discloses 2.    based on the probability that the target user is in the particular universe at each moment over the period of time, estimating a total amount of time the target user is in the particular universe; See, “Further, the online visitor may use a tablet computer to access the Ad publisher on weekdays and a laptop to access the Ad publisher on weekends. Further, the online visitor's surfing activity may also be associated with a pattern of accessing Web pages, time spent on each Web page, content accessed on each Web page, and the like. Such information related to access timings, content accessed, access preferences, etc., may be learnt for each online visitor. The learned online access patterns may then be used to build visitor profiles and train machine learning models for prediction purposes.” [0059].
Kumar discloses 3.    determining a rate of ad displays expected to be delivered in the particular universe per moment; and See, “In at least one embodiment, the processor is configured to use at least one machine learning model to predict the respective frequency capping condition for each DSP and the overall frequency capping condition. In one embodiment, the processor is configured to use one or more machine learning models to learn online access patterns related to an online visitor, or a visitor profile, and predict an 
Kumar discloses 4.    based on the estimated total amount of time the target user is in each universe and the corresponding rate of ad displays expected to be delivered in each universe, calculating a total number of ad displays the target user is expected to have received in the universe over the period of time; See, “In one embodiment, the frequency capping module 252 is configured to use one or more machine learning models to learn online access patterns related to an online visitor, or a visitor profile, and predict an optimal frequency capping condition for each DSP and an optimal overall frequency capping condition for the Ad campaign. The ML models are configured to look into historic and real time data to put a capping condition for an online visitor depending on performance.” [0059].
Kumar discloses e.    based on the number of seen ad displays the target user has actually seen from the current DSP and the estimated number of expected ad displays the target user has already seen from other DSPs, calculating a total number of ad displays the target user has likely seen across all DSPs; and 
See, “In addition to the platform instructions 205, in at least some embodiments, the memory 204 is configured to store one or more machine learning models configured to facilitate selection of optimal frequency conditions at a DSP level, overall campaign level, individual level, a household/family level, and the like. Some non-limiting examples of machine learning models may include models based on logistic regression, decision tree, 
See, “In one embodiment, the overall frequency capping condition selected for the Ad campaign is configured to be equal to the frequency capping condition selected for each DSP or a sum of the respective frequency capping condition selected for each DSP.” [0052].
See, “At operation 602 of the method 600, a respective frequency capping condition for each demand-side platform (DSP) from among one or more DSPs and an overall frequency capping condition in relation to the Ad campaign is selected by a processor, such as the processor 202 of the apparatus 200 shown in FIG. 2A. In at least one embodiment, the processor is configured to use at least one machine learning model to predict the respective frequency capping condition for each DSP and the overall frequency capping condition. In one embodiment, the processor is configured to use one or more machine learning models to learn online access patterns related to an online visitor, or a visitor profile, and predict an optimal frequency capping condition for each DSP and an optimal overall frequency capping condition for the Ad campaign.” [0097].
Kumar does not disclose f.    making the bid decision based on the total number of ad displays the target user has {likely seen} across all DSPs.
Kumar is making a prediction, based on access patterns learned from historical data, about which advertising channels a user is predicted to visit over a period of time, such as an hourly basis, daily basis and weekly basis. This prediction is used in step 412 in Figure 4 to set frequency capping conditions for each DSP and an overall frequency cap for all DSPs . Although Kumar does not explicitly recite “probability”, Examiner interprets that the machine learning predictions are based on patterns that repeat in a predictable manner, which 
As set forth above the cited section of Kuman disclose the claimed arrangement of DSPs, bid requests, identifying the ad displays a user has actually seen, determining the user has hit a global frequency cap and controlling whether DSP’s respond to bid requests.
Kumar uses  apparatus 200 to gather historical data and make these predictions. Kumar also uses apparatus 200 to track real-time impression from each DPS as shown in step 424 then performs an evaluation in Step 426 that triggers an negative audience pixel in step 428.  In Kumar, Apparatus 200 is updated after each impression so the frequency cap in step c. v is known, as opposed to a predicted probability. To be clear, Kumar discloses frequency cap predications but these are be used to set and update frequency caps because Kumar is updating the impressions as they are served so Kumar does not disclose a {probability} that the target user has hit a global frequency cap of ad displays.
However, Farahat discloses using a Markov model to decide whether to serve an ad based on the predicted {probability} of violating the frequency caps based on the number advertisements that the user has {likely seen}. 
See, “The solution to the linear program gives a set of probabilistic weights used by the ad server to decide whether to serve the ad when a user arrives at a specific web page.” Page 1147, Column two, second paragraph. 
See, “We compared the expected number of ads seen by a user, a E(ad) and the probability of violating the frequency caps p(viol) using our proposed algorithm and greedy algorithm. Table 1 shows that the LP based serving policy ensures that expected ad views meets the frequency caps and that probability of any user violating the caps is reduced.” Page 
Therefore, from the teaching of Farahat, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the controlling advertising impression across multiple DPSs and the predictions about frequency caps, as disclosed by Kumar, to predict the probability of hitting a frequency cap and adjust the serving of impressions, as taught by Farahat, for the purpose to insuring that the frequency caps are filled to meet expectation.

As per Claim 8: Kuman in view of Farahat discloses the following limitations; 
8.    The method of claim 7, wherein the bid decision is one of (a) a bid response if it is determined that the total number of ad displays the target user has likely seen across all DSPs is lower than the global frequency cap and (b) a no-bid response if it is determined that the total number of ad displays the target user has likely seen across all DSPs is greater than or equal to the global frequency cap. See, “At operation 512 of the method 500, at least one DSP from among the one or more DSPs is caused by the processor to stop display of one or more advertisements associated with the Ad campaign to the online visitor for a predefined time period if it is determined that at least one of the overall frequency capping condition and the respective frequency capping condition associated with at least one DSP is satisfied.” [0094].

As per Claim 10: Kuman in view of Farahat discloses the following limitations; 
10.    The system of claim 7, wherein the step of determining a probability that the target user is in the particular universe at each moment over a period of time comprises using a Markov chain analysis. See, “A number of studies have shown that the user browsing behavior can be modelled using a firrst order Markov model.” Page 1147, Column two under 3. USER MODEL.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Farahat, further in view of Rothman et al. (U.S. 2019/0104199; Hereafter: Rothman)
As per Claim 3: Kuman in view of Farahat and Rothman discloses the following limitations; 
Kumar does not disclose 3.    The system of claim 1, wherein the bid decision comprises a bid amount based on the probability that the target user has hit the global frequency cap 
However, Rothman discloses a bid amount based on the probability of hitting a number of exposures. See, “The data processing system can determine a probability the count reaches the target number within a predetermined time interval. The data processing system can select a candidate digital component based on the probability and selection criteria. The data processing system can transmit the candidate digital component to the computing device. “ [0003]. See, “Given the probability, the digital component server adjusts bidding within the service provider's maximum aggregate bid value for each user that meets the minimum number of exposures within the interval of time” [0026]. See, “The probability from the model may be used to set the bidding weight to bias exposures to users most likely to meet the minimum number of exposures within the interval of time.” [0123].
.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Farahat, further in view of Rothman further in view of Arora et al. (U.S. 2018/0025389; Hereafter: Arora).
As per Claim 4: Kuman in view of Farahat, Rothman and Arora discloses the following limitations; 
Kumar does not disclose 4.    The system of claim 3, wherein the bid amount comprises a continuously increasing bid amount for increasingly likely probabilities the target user has not hit the global frequency cap. Examiner’s note: In Rothman, the examples increase bid amount so the user hits the frequency goal. The system would bid less for user that has a low probability of reach the goal and higher for users that have a high probability of reaching the goal.
However, Arora discloses increasing the bid when the number of impressions for a specific user is failing to achieve a threshold number of view over a time period. For example, the bid is increased for a user that has zero impressions. See, “For example, the online system determines a threshold number of impressions of the content item based on a frequency cap associated with presenting the content item; if the total number of impressions 
Therefore, from the teaching of Arora, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the controlling advertising impression across multiple DPSs and the predictions about frequency caps, as disclosed by Kumar in view Farahat and Rothman, to increase the bid amount for users below a impression limit, as taught by Arora, for the purpose accounting for fluctuations in the value required to achieve an impression of a content item.

As per Claim 9: Kuman in view of Farahat, Rothman and Arora discloses the following limitations; 
Kumar does not disclose 9.    The method of claim 7, wherein the bid decision comprises a continuously increasing bid amount for increasingly likely probabilities the total number of ad displays the target user has likely seen across all DSPs is lower than the global frequency cap.
However, Rothman discloses a bid amount based on the probability of hitting a number of exposures. See, “The data processing system can determine a probability the count reaches 
Examiner’s note: In Rothman, the examples increase bid amount so the user hits the frequency goal. The system would bid less for user that has a low probability of reach the goal and higher for users that have a high probability of reaching the goal.
However, Arora discloses increasing the bid when the number of impressions for a specific user is failing to achieve a threshold number of view over a time period. For example, the bid is increased for a user that has zero impressions. See, “For example, the online system determines a threshold number of impressions of the content item based on a frequency cap associated with presenting the content item; if the total number of impressions associated with the efficient bid amount is less than the threshold number of impressions, the efficient bid amount is used in the content selection process. Furthermore, if the efficient bid amount is approximated based on the intersection of the user cost curve and the advertiser value curve and fails to achieve at least a threshold number of impressions after a specified amount of time or after a specified number of impression opportunities, the online system may gradually increase the efficient bid amount for each impression opportunity until an 
Therefore, from the teaching of Rothman, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the controlling advertising impression across multiple DPSs and the predictions about frequency caps, as disclosed by Kumar in view Farahat, to adjust bid amounts based the probability of hit an exposure goal,  as taught by Rothman, for the purpose of insuring that the optimal number of advertisements are sent to specific users.
Therefore, from the teaching of Arora, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the controlling advertising impression across multiple DPSs and the predictions about frequency caps, as disclosed by Kumar in view Farahat and Rothman, to increase the bid amount for users below a impression limit, as taught by Arora, for the purpose accounting for fluctuations in the value required to achieve an impression of a content item.

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Farahat, further in view of Deng et al. (U.S. 2017/0154357; Hereafter: Deng).
As per Claim 6: Kuman in view of Farahat and Deng discloses the following limitations; 
Kumar does not disclose 6.    The system of claim 1, wherein the direct query service is configured to determine the rate of ad displays expected to be delivered in the particular universe per moment using a Poisson probability analysis. 

Therefore, from the teaching of Deng, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the controlling advertising impression across multiple DPSs and the predictions about frequency caps, as disclosed by Kumar in view Farahat, to use a Poisson probability analysis,  as taught by Deng, for the purpose determining the proper targeting criteria and the proper frequency cap in order to properly budget for a content campaign.

As per Claim 11: Kuman in view of Farahat and Deng discloses the following limitations; 
Kumar does not disclose 11 .The system of claim 1, wherein the step of determining a rate of ad displays expected to be delivered in the particular universe per moment comprises using a Poisson probability analysis.
However, Deng discloses using Poisson probability to arrive at an estimated impression count. See, “For each of the N sampled arrival rates, a time series corresponding to the 
Therefore, from the teaching of Deng, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the controlling advertising impression across multiple DPSs and the predictions about frequency caps, as disclosed by Kumar in view Farahat, to use a Poisson probability analysis,  as taught by Deng, for the purpose determining the proper targeting criteria and the proper frequency cap in order to properly budget for a content campaign.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Saadat et al. US 2009/0327075 discloses the probability the a user or group of users will exceed the frequency cap and this information is used to determine whether to store user data. Werthheimer et al. US 2010/0318418 discloses a predicted frequency-capped capacity and the number of impressions available can be displayed to an advertiser. Vassilvitskii US 2011/0270676 disclose optimization of an advertisement delivery plan for allocating advertisements to frequency-capped contracts in a network-based environment. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC R NETZLOFF/            Primary Examiner, Art Unit 3688